Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO TITLE 18, UNITES STATES CODE, SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Dennis R. Knocke, Chief Executive Officer of Nerium Biotechnology, Inc. (the “Company”), certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 that; The financial statementsfor the years-ended December 31,2007, 2008 and 2009 and the interim financial statements for the nine months ended September 30, 2010, included in this Form 20-F Registration Statement, fully comply with the requirements of Section 13(a) or 15(d) of the Securties Act of 1934 (15 U.S.C. 78m(a) or 78o(d); and the information contained in this Registration Statement fairly presents, I all material respects, the financial condition and results of operations of the Company. Date: March 2, 2011 /s/ Dennis R. Knocke Dennis R. Knocke, Chief Executive Officer
